Citation Nr: 0504368	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  02-01 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a disability of the 
right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from October 1986 to 
August 1990.  He served on active duty in the Army National 
Guard from August 1990 to August 1996.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The RO, in pertinent part, denied entitlement to 
service connection for hearing loss and a right knee 
disorder.

The veteran provided oral testimony before the undersigned 
Veterans Law Judge at the RO in October 2002.  A transcript 
of the hearing has been associated with the claims file.

In a January 2003 decision the Board granted service 
connection for tinnitus and deferred consideration of the 
claims of entitlement to service connection for bilateral 
hearing loss and residuals of a right knee injury, pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2)).  However, 
that provision was subsequently invalidated.  See Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  In November 2003, the Board remanded the 
case to the RO for further development.  

In November 2004 the RO affirmed the determinations 
previously entered.  

The case was recently returned to the Board for appellate 
consideration.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A chronic acquired disorder of the right knee was not 
shown in active service or for many years thereafter; nor was 
osteoarthritis of the right knee shown disabling to a 
compensable degree during the first post service year.

2.  The probative and competent medical evidence of record 
establishes that the veteran does not have a chronic acquired 
right knee disorder which has been linked to active service 
on any basis.


CONCLUSION OF LAW

A chronic acquired right knee disorder was not incurred in or 
aggravated by active service; nor may service connection be 
presumed for osteoarthritis.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show the veteran was seen twice 
for a contusion of the right knee with laceration in February 
1988.  He had full range of motion and a complaint of pain 
under the kneecap.  The assessment was possible torn 
cartilage under the patella.  Further evaluation showed a 
small superficial laceration on the anterior aspect of the 
patella and the assessment was contusion with laceration.  
Normal lower extremities were reported on examination in 
November 1989.  There was no history of any knee problem on 
the January 1994 military examination and the examiner noted 
normal lower extremities.  

VA examination in July 1999 had X-rays of the right knee that 
were read as showing no abnormalities.  The impression was no 
acute process.  The request to radiology noted the veteran 
complained of a tight feeling in both knees and a grinding of 
the right knee joint, and that he had a history of injury to 
both knees during military service.  He reported to the 
clinical examiner that he had two days off after he had 
fallen and hit the right knee against the ground in military 
training.  

In addition to the previously noted complaints, the veteran 
recalled that he would have a slight pain in the knee after 
running for about 40 yards.  The examiner reported 
crepitation but no tenderness, swelling or edema of the right 
knee on full bending/flexion or extension.  Knee jerk showed 
normal reflexes and there was no evidence of lower extremity 
weakness or atrophy.  The diagnostic impression was 
ligamentous strain, right knee joint.  

In February 2000, a service comrade recalled the veteran had 
fallen twice during military service, once carrying equipment 
and the other from a top bunk.  The veteran reported in May 
2003 that a private examination of the right knee in March 
2002 "came out negative."  His earlier Board hearing 
testimony was consistent with earlier recollections of the 
right knee injury and subsequent manifestations reported 
elsewhere (Transcript at 2-9, 19). 

The VA examiner in July 2004 noted the veteran's history of 
slowly developing pain in the right knee with normal 
activities and physical training but no specific injury.  He 
had progressively increasing pain especially while in the 
National Guard since he fell against a jagged rock and 
treated for a laceration of the right knee.  He believed that 
jumping up and down equipment started producing the pain.  He 
also recalled that he injured the other knee in a fall from a 
bunk during service. 

Based on the examination, which included X-ray and MRI 
studies of the right knee, the examiner stated the right knee 
was currently clinically essentially normal with full range 
of motion, without any local tenderness or evidence of 
instability and X-rays were indicative of minor arthritis.  
The examiner stated the claims folder was reviewed and opined 
that the current nature of the right knee disorder was mild 
degenerative arthritis.  
The examiner opined that there is less likelihood that the 
veteran's current residual right knee condition is from the 
laceration in service in February 1988.  The examiner, noting 
the veteran's age, explained that his knee problem was more 
in line with the age for developing degenerative change, and 
that it was difficult to believe that he had been suffering 
from a complex tear of the medial meniscus posterior horn 
ever since 1988, without developing more symptomatology with 
regard to the use of his right knee. 

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

Congenital or developmental defects as such are not diseases 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease such as osteoarthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Prohibition of certain presumptions. No presumptions may be 
invoked on the basis of advancement of the disease when first 
definitely diagnosed for the purpose of showing its existence 
to a degree of 10 percent within the applicable period. This 
will not be interpreted as requiring that the disease be 
diagnosed in the presumptive period, but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis. Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
the light of subsequent developments it may gain considerable 
significance. Cases in which a chronic condition is shown to 
exist within a short time following the applicable 
presumptive period, but without evidence of manifestations 
within the period, should be developed to determine whether 
there was  symptomatology which in retrospect may be 
identified and evaluated as manifestation of the chronic 
disease to the required 10-percent degree.  38 C.F.R. 
§ 3.307(c).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2004).

This rule does not mean that any manifestation in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b) (2004).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.


The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they it apply to this case, and has determined that 
they do apply.  See Holliday v. Principi, 14 Vet. App. 280, 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.

First, there is no issue as to the substantial completeness 
of the application.  38 U.S.C.A. § 5102 (West 2002).  The 
April 1999 claim appeared substantially complete on its face.  
The veteran has clearly identified the disability in question 
and the benefit sought.  Further, he referenced the bases for 
the claim.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefit sought with the June 2000 rating decision, 
January 2002 statement of the case (SOC), the October 2004-
prepared supplemental statement of the case (SSOC), and the 
March 2001 and April 2004 letters from the RO explaining the 
provisions of the VCAA.  

The March 2001 and April 2004 letters together specifically 
provided the veteran with notice of the VCAA and explained 
the respective rights and responsibilities under the VCAA.  
The Board notes that the SOC and the SSOC provided the 
specific provisions of the VCAA of 2000, and the RO made 
clear that it had applied them to the veteran's case.  VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
the service, VA, and private treatment records.  

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issue on appeal.  By the March 2001 and April 2004 letters 
from the RO and the SOC and SSOC, the veteran was clearly 
advised as to which portion of evidence is to be provided by 
him and which portion is to be provided by VA.  The April 
2004 letter was more specific in its content regarding the 
essential elements.  That requirement of VA has been 
satisfied, and there is no additional evidence that needs to 
be provided.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  The RO also issued a comprehensive 
development letter in August 1999 at the initial stages of 
the claim and later in April 2003 the Board sought additional 
service records and examinations.   

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
CAFC made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the veteran was provided with 
initial notice of the provisions of the VCAA and its effect 
on the development of his claim in the March 2001 letter that 
was supplemented with the April 2004 letter from the RO.  

The April 2004 letter did indicate that the veteran should 
respond within 60 days; however, the veteran afforded de novo 
adjudication of his claim in the subsequent SSOC.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had almost a 
full year to respond to that VCAA notice, and that the 
appellant has given no indication of additional evidence that 
has not been obtained, the Board has concluded that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

It is noted that the veteran was afforded two comprehensive 
VA orthopedic examinations and medical reviews.  Accordingly, 
additional examination of the veteran or another medical 
opinion is not warranted.  As will be discussed further 
below, the medical evaluation was completed through two 
independent reviews of the record, as it existed at the time, 
with the 2004 examination directed to the crucial issues 
regarding the right knee disability.  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

It is noted that the CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  



In this case, the initial AOJ decision was made prior to 
March 2001, when the veteran was first notified of the VCAA.  
However, the case was reviewed de novo thereafter and the 
Board assisted in the development of the claim and kept the 
veteran informed of the actions being taken.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified above.

In the present case, a substantially complete application was 
received in April 1999.  Thereafter, in the June 2000 rating 
decision, the RO denied the claim.  Only after the rating 
actions were promulgated did the AOJ provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  See the references to the documents 
issued to the veteran set out above.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini II.  The CAVC did leave open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini II incorporated essentially the same 
reasoning from its previous decision, that is that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  



On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  In light of the CAVC's 
adoption of essentially the same principle in Pelegrini II, 
the Board finds that the CAVC in Pelegrini II has left open 
the possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  



Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  

Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  The veteran indicated he 
had an examination of the right knee privately in 2002 
that was negative and he did not indicate there was a 
medical opinion at that time favorable to his claim.  

His May 2003 letter essentially conceded he had not 
received a medical explanation from that examiner 
linking his right knee complaints to his military 
service.  

In addition the veteran mentioned VA would perform an 
MRI of the right knee in late July 2004 and it appears 
the VA examiner in 2004 had access to that study when 
the examination report was dictated in August 2004.  
Thus, the record appears adequate for an informed 
decision.  It appears to the Board that the claimant has 
indeed been notified that he should provide or identify 
any and all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  The March 2001 and April 2004 notices together in 
essence invited the veteran to submit any evidence he had 
regarding the matters at issue.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Service Connection for a Disability of the Right Knee

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 

(2) incurrence or aggravation of a disease or injury in 
service (lay or medical evidence) Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991); and 

(3) a nexus between the in-service disease or injury and the 
current disability (medical evidence) Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection; that is, he has a 
disability of the right knee.  He does not satisfy the other 
two requirements for prevailing on a claim for service 
connection.  

In this regard, the Board notes that there is no evidence of 
incurrence or aggravation of a chronic disorder of the right 
knee coincident with active service.  While there is service 
medical documentation of a right knee injury in early 1988, 
there was no subsequent reference to disablement related to 
the right knee.  There is no question of a right knee 
disability having preexisted service, and the record clearly 
does not raise a question of aggravation of a pre-existing 
right knee disorder.

The VA examiner in 2004 was quite explicit, pointing out that 
the service medical records showed only a 
contusion/laceration of the right knee in early 1988, and 
then clearly explaining the reasons for not relating the 
current arthritis or meniscus injury to that event.  While 
the veteran claimed to have suffered progressive right knee 
problems since a fall in service, the service medical 
documentation clearly showed he made no reference to ongoing 
right knee problems when he was examined in the late 1980's 
and then in 1994, and the record obtained from the service 
department is silent as to any right knee problem after the 
injury in early 1988.

It is well to note at this time that an osteoarthritic 
process in the right knee is not shown disabling to a 
compensable degree during the first post service year.  In 
other words, there is no basis upon which to predicate a 
grant of entitlement to service connection for a disorder of 
the right knee on a direct or presumptive basis.


The veteran is a layperson who has expressed an opinion 
relating his right knee disability to service.  He is not 
competent to address causation or etiology of his right knee 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
The VA examiner in 2004 carefully considered the record in 
light of the veteran's complaints and offered a well-reasoned 
explanation for the opinion against service connection.

Simply put, in view of the evidentiary record with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for a disability of the 
right knee.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2004).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a disability of the 
right knee.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to service connection for a disability of the 
right knee is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  

The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
RO issued VCAA notice to the veteran in March 2001 and April 
2004 is substantially complaint. 

The veteran contends his hearing loss is related to military 
service as a tank driver and gunner.  The VA examiner in July 
1999 considered military audiology from January 1986 and 
January 1989, and the November 1990 separation examination 
that had mild high frequency hearing loss right ear being 
noted in the summary of defects and diagnoses.  

The VA examination in July 1999 showed left ear thresholds 
were 30/20/25/35/30 and right ear 25/20/20/20/15 at the 
relevant frequencies with discrimination 100 percent in both 
ears.  The examiner reported pure tone thresholds essentially 
within normal limits 500-4000 Hertz and word recognition 
within normal limits.  However the pure tone thresholds in 
the left ear were not normal under one alternative basis set 
forth in 38 C.F.R. § 3.385 since at least three of the 
frequencies had a threshold of 26 decibels or greater. 

The veteran submitted an audiology report dated in April 2002 
from Hackley Occupational Health Clinic that showed hearing 
thresholds at the relevant frequencies all within the normal 
range.  The summary of test results noted high frequency 
hearing loss that produced a severe hearing deficit.  The 
hearing thresholds were outside the normal range at 6000 and 
8000 Hertz in both ears.  

A standard threshold shift was not identified.  In July 2004 
the veteran submitted the summary of a May 2004 audiology 
test conducted at Hackley Hospital that reportedly showed a 
profound hearing deficit from low and high frequency hearing 
loss and that the test identified a standard threshold shift.  
The summary indicated that in such circumstances retesting 
was to be scheduled within 30 days to confirm the standard 
threshold shift.  The audiology report was not provided with 
the summary.

Thus, it would appear for the summary that the May 2004 
audiogram differs substantially from the April 2002 private 
report and the April 2004 VA audiogram that was interpreted 
as essentially unchanged from the July 1999 report.  The VA 
examiner in April 2004 commented on the absence of a standard 
threshold shift under OSHA criteria, when results from a 1994 
and 1990 examination were compared, to conclude the veteran's 
bilateral hearing loss was not due to or aggravated by 
service.  

The Board cannot unilaterally conclude that the May 2004 
private report, which obviously exists, or a subsequent 
evaluation required in such cases according to the summary is 
not relevant to the matter at hand in light of the 
information of record.  The situation is complicated by 
current evidence of diminished hearing from a childhood 
bilateral Eustachian tube dysfunction. 

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


2.  The VBA AMC should contact the 
veteran and request that he identify all 
previously unidentified healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
hearing loss prior to and since service.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers, 
in particular the May 2004 audiology 
report from the Hackley Hospital and any 
subsequent audiology reports there or 
elsewhere and a complete record from 
Hackley Occupational Health Clinic.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  Thereafter, the VBA AMC should 
arrange for a VA audiology examination of 
the veteran by an audiologist or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of any 
hearing loss found on examination.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted. The examiner should be 
provided with the relevant criteria for a 
hearing loss disability found in 
38 C.F.R. § 3.385.  It is requested that 
the examiner address the following 
medical issues:

Is it at least as likely as not that any 
hearing loss found on examination is 
related to the veteran's exposure to 
noise as a tank driver/gunner during 
military service or if preexisting 
service, was aggravated thereby?

If the veteran provides a history of post 
service noise exposure, is it at least as 
likely as not that any hearing loss found 
on examination is due to post service 
noise exposure, service and post service 
noise exposure?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for bilateral hearing 
loss.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection, and may 
result in a denial.  38 C.F.R. § 3.655 (2004).


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


